DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation of claim 1 stating “a revolving actuator that causes the first gripping device to rotate in a first rotation direction around a center line of revolution and/or causes the second gripping device to rotate in a second rotation direction around the center line of revolution”. This limitation of claim 1 would be implying that the revolving actuator would be so configured as to cause the first gripping device to rotate in a first direction and cause the second gripping device to rotate in a second 

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation of claim 1 stating “a rotating actuator that causes the first clamp to rotate in a second rotation direction around a first center line of rotation that is parallel to the center line of revolution or is inclined with respect to the center line of revolution and/or causes the second clamp to rotate in a the rotation direction around a second center line of rotation”. This limitation of claim 1 would be implying that the rotating actuator would be so configured as to cause the first clamp to rotate in a first direction and cause the second clamp to rotate in the same direction. The specification however provides a rotating actuator for each of the first and second clamps which cause the first and second clamps to rotate in a first rotation direction. The specification does not state how a single rotating actuator would be used to rotate both the first and second clamps about the same rotation direction.

Claims 5-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 1 “the second rotation direction around a second center line of rotation”. It is unclear to the examiner as to whether this second rotation direction is intended to be the same second rotation direction as the first clamp or its own new rotation direction.

Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 1 stating “a controller that starts driving the rotating actuator and driving the revolving actuator”. This limitation makes it unclear as to whether infringement would occur when the apparatus of claim 1 is made having a controller which is configured to drive the rotating actuator and the revolving actuator, or whether infringement would occur when the controller is used to start driving the rotating actuator and revolving actuator.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation which states “the controller is configured to start driving the revolving actuator after the rotating actuator starts driving”. From this limitation it becomes unclear when infringement of the claimed subject matter would occur as it is unclear to the examiner as to whether the applicant is trying to claim the method of twisting the wire using the controller of the electric wire twisting device, or if the applicant is trying to claim the apparatus having a controller which is capable of driving the rotating actuator after the revolving actuator. Assuming that the claim is claiming the latter apparatus it should be noted that this limitation would be taken to be the intended use of the controller as any controller connected to drive the revolving actuator and rotating actuator is capable of deciding when the revolving or rotating steps would start.
Similarly, Claims 3 & 12 state “the controller is configured to start driving the rotating actuator after the revolving actuator starts driving”. This limitation would offer similar 112(b) indefiniteness as it is unclear when infringement would occur.
Claim 4 states “the controller is configured to start driving the rotating actuator after driving of the rotating actuator is stopped temporarily and after the revolving actuator starts driving”. This limitation would offer similar 112(b) indefiniteness as it is unclear when infringement would occur.
As well, Claim 13 states “the controller is configured to start driving the first rotating actuator after the second revolving actuator starts driving”. This limitation would offer similar 112(b) indefiniteness as it is unclear when infringement would occur.

Claims 2 & 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “after”, in claims 2 & 4. This term “after” poorly defines the condition by which the controller would be determining when the driving of the rotating actuator starts as it is unclear if “after” is referring to after the revolving actuator has started while still within a single cycle of operation  or if “after” is referring to any time after the revolving actuator has started.

Claims 3 & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “after”, in claims 3 & 12. This term “after” poorly defines the condition by which the controller would be determining when the driving of the revolving actuator starts as it is unclear if “after” is referring to after the rotating actuator has started while still within a single cycle of operation  or if “after” is referring to any time after the rotating actuator has started.

Claim 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the inclusion of “a second rotating actuator that is connected to at least the third clamp”. It is unclear as to whether this second rotating actuator is working alongside the rotating actuator of claim 1 as a new component or if the second rotating actuator is a part of the defined rotating actuator.

Claim 8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the first center line of revolution" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a first center line of revolution has not been defined.

Claim 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “the shaft slides from the base end toward the distal end”. It is unclear how the shaft is capable of sliding from its own base end toward its own distal end. Per the specification it appears that the shaft is configured to either slide towards or away from the ends of the grip arms with no indication of the shaft sliding relative to its own ends. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that the shaft is configured to slide toward or away from the ends of the grip arm claimed.

Claim 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a clamp actuator that provides force with the shaft so that the shaft is urged from the base end to the distal end”. It is not clear if the clamp actuator is intended to be using the shaft to compel itself or if the clamp actuator should be applying a force to the shaft causing the shaft to be urged. Per the specification it appears that the latter should be the case as there is a clamp actuator which engages against the shaft providing a force to the shaft, not with the shaft, in order to urge the shaft from one end to the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (US 0730516, hereafter Culver) in view of Fuchsl et al. (US 6167919, hereafter Fuchsl).

Regarding Claim 1, Culver discloses a cable twisting device (Fig. 1) producing a twisted cable (Fig. 8) by twisting at least a first cable and a second cable each of the first and second cables having a first end and a second end, the cable twisting device comprising:
A first gripping device (Fig. 4, Element b9) including a first clamp (Fig. 4, Element b12) that grips the first end of the first cable and a second clamp (Fig. 4, Element b12) that grips the first end of the second cable
A second gripping device (Fig. 1, Element a6) that grips the second end of the first cable and the second end of the second cable
A revolving actuator (Fig. 4, Element b8) that causes the first gripping device (Fig. 4, Element b9) to rotate in a first rotation direction (Fig. 8, Counterclockwise arrow) (Col. 4, Lines 80-82) around a center line of revolution
A rotating actuator (Fig. 4, Element b11) that causes the first clamp to rotate in a second rotation direction around a first center line of rotation that is parallel to the center line of revolution.
	Culver does not disclose using a controller which starts driving the rotating actuator and driving the revolving actuator. However, Fuchsl, in the same field of cable twisting devices, teaches a cable twisting device having a revolving actuator (Fig. 7, Element 19) and a rotating actuator (Fig. 7, Element 22) controlled by a controller (Col. 4, Lines 22-30) in order to allow for an efficient fully automated production of twisted cables. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the cable twisting device of Culver to have a controller configured for driving the rotating and revolving actuators as this automation would allow an operator to turn on and not manage the device as it is working. “It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine still in the art “ (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).

Regarding Claim 2, the modified Culver discloses:
A controller which would be capable of driving the revolving actuator after the rotating actuator starts driving.

Regarding Claim 3, the modified Culver discloses:
A controller which would be capable of driving the rotating actuator after the revolving actuator starts driving.

Regarding Claim 4
A controller which would be capable of driving the rotating actuator after driving of the revolving actuator is stopped temporarily and after the revolving actuator starts driving.

Regarding Claim 5, the modified Culver discloses:
The first gripping device includes a first holder (Fig. 4, Element b9) that holds the first clamp (Fig. 4, Element b12) and the second clamp (Fig. 4, Element b12)
The revolving actuator (Fig. 4, Element b8) includes a first revolving actuator (Fig. 4, Element b8) that is connected to the first holder (Fig. 4, Element b9) so as to cause the first holder to rotate
The rotating actuator (Fig. 4, Element b11) includes a first rotating actuator (Fig. 4, Element b11) that is connected to at least the first clamp (Fig. 4, Element b12) so as to cause the first clamp to rotate.

Regarding Claim 6, the modified Culver discloses:
A driving gear that rotates by a driving force of the first rotating actuator
A first gear that is fixed to the first clamp and engages with the driving gear.

Regarding Claim 9, the modified Culver discloses:
The first clamp (Fig. 4, Element b12) is disposed such that a portion of the first clamp comes close to the center line of revolution (Fig. 4, Element b8) as the portion of the first clamp comes close to a distal end thereof and a first center line of revolution (Fig. 4, Element b12) is inclined (an inclination of 0°) with respect to the center line of revolution.

Claim 12, the modified Culver discloses:
A controller which would be capable of driving the rotating actuator after the revolving actuator starts driving.

	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver in view of Fuchsl, as applied to claim 5, and further in view of Brown et al. (US 4132250, hereafter Brown).

Regarding Claim 10, the modified Culver does not disclose a first and second clamp including a shaft which has a distal end and a base end and is slidably and rotatably supported by the first holder, a grip arm which is connected to the distal end of the shaft so that the grip arm is open when the shaft slides towards the grip arm distal end and is closed when the shaft slides away from the grip arm distal end, a forcing member that is attached to the shaft so as to provide force with the shaft so that the shaft is urged from the distal end toward the base end, and a clamp actuator that provides force to the shaft so that the shaft is urged toward the distal end of the grip arm. However, Brown, in the same field of cable twisting devices, teaches a cable (Fig. 1, Element 14) twisting device using a clamp (Fig. 4, Element 35) having a shaft (Fig. 4, Element 86) which has a distal end and a base end and is slidably and rotatably supported by the first holder (Fig. 4, Element 40), a grip arm (Fig. 4, Elements 72 & 74) which is connected to the distal end of the shaft (Fig. 4, Element 86) so that the grip arm is open when the shaft slides towards the grip arm distal end and is closed when the shaft slides away from the grip arm distal end, a forcing member (Fig. 4, Element 80) that is attached to the shaft (Fig. 4, Element 86) so as to provide force with the shaft so that the shaft is urged from the distal end toward the base end, and a clamp actuator (Fig. 4, Element 88) that provides force to the shaft (Fig. 4, Element 86) so that the shaft is urged toward the distal end of the grip arm (Fig. 4, Elements 72 & 74). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the clamps of Culver with the .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Culver in view of Fuchsl, as applied to claim 1, and further in view of Tanaka (JP 2007242431 A, hereafter Tanaka).

Regarding Claim 14, the modified Culver does not disclose a pitch measuring device that measures a pitch of twisting of the twisted electric wire, such a pitch measuring device including: a moving unit that is disposed between the first gripping device and the second gripping device and is movable along the center line of revolution, a sensor that is supported on the moving unit so as to detect a surface position of the twisted electric wire, and a processor that calculates the pitch of twisting of the twisted electric wire on the basis of the surface position of the twisted electric wire detected by the sensor. However, Tanaka, in the same field of twisting wires, teaches a pitch measuring device (Fig. 1, Element 7) including: a moving unit (Annotated Fig. 5, Element I) that is disposed between a first gripping device (Fig. 1, Element 3 (left side)) and a second gripping device (Fig. 1, Element 3 (right side)) and is movable along a center line of revolution (Fig. 1, Element 4 (the rotation axis)), a sensor (Fig. 1, Element 7) that is supported on the moving unit (Annotated Fig. 5, Element I) so as to detect a surface position of a twisted electric wire (Fig. 1, Element A), and a processor (Fig. 3, Element 8) that calculates a pitch of twisting of the twisted electric wire on the basis of the surface position of the twisted electric wire (Fig. 1, Element A) detected by the sensor (Fig. 1, Element 7) (Annotated Excerpt 1). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the wire twisting device of the modified Culver to have a pitch measuring device as disclosed in Tanaka in order to ensure that the wire that is twisted is twisted to have a desired pitch.

    PNG
    media_image1.png
    253
    752
    media_image1.png
    Greyscale

Annotated Fig. 5 (per Tanaka, Fig. 1)

    PNG
    media_image2.png
    247
    705
    media_image2.png
    Greyscale

Annotated Excerpt 1 (per Tanaka – Google Patents, Page 7)


Regarding Claim 15, the modified Culver does not disclose that the sensor of the pitch measuring device is an optical sensor or that the first gripping device, the second gripping device, and the moving unit are configured so that the twisted electric wire is disposed within a plane including the center line of revolution and an optical axis of the optical sensor or a plane parallel to the plane when the optical sensor performs detection. However, Tanaka teaches a pitch measuring device which uses an optical sensor (Fig. 1, Element 7) (Annotated Excerpt 1, “a shooting camera”) as well as teaches a first gripping device (Fig. 1, Element 3 (left side)), second gripping device (Fig. 1, Element 3 (right side)), and moving unit (Annotated Fig. 5, Element I) are configured so that a twisted electric wire (Fig. 1, Element A) is disposed within a plane including the center line of revolution (Fig. 1, Element 4 (the rotation axis)) 

Regarding Claim 16, though the modified Culver discloses the first and second gripping device moving relative to one another during the twisting steps it does not teach a rail that extends in a direction parallel to the center line of revolution and configured such that at least one of the first gripping device and the second gripping device is slidably engaged with the rail, wherein the moving unit is slidably engaged with the rail. However, Tanaka teaches a rail (Fig. 1, Element 6B) that extends in a direction parallel to a center line of revolution (Fig. 1, Element 4 (the axis of rotation)) and configured such that a first gripping device (Fig. 1, Element 3 (left side)) is slidably engaged with the rail (Fig. 1, Element 6B), wherein a moving unit (Annotated Fig. 5, Element I) is slidably engaged with the rail (Fig. 1, Element 6B). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the wire twisting device of the modified Culver to have the second gripping device and moving unit slidably engaged with a rail as a rail would offer greater control over the direction of movement of the gripping device and moving unit during a twisting operation.

Claims 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Culver in view of Fuchsl and Yokoyama (WO 2011105629 A1, hereafter Yokoyama).

Regarding Claim 14, the modified Culver does not disclose a pitch measuring device that measures a pitch of twisting of the twisted electric wire, such a pitch measuring device including: a moving unit that is disposed between the first gripping device and the second gripping device and is movable along the center line of revolution, a sensor that is supported on the moving unit so as to detect a surface position of the twisted electric wire, and a processor that calculates the pitch of twisting of the twisted electric wire on the basis of the surface position of the twisted electric wire detected by the sensor. However, Yokoyama, in the same field of measuring the pitch of twisted wire, teaches a pitch measuring device (Fig. 9, Element 14) including: a moving unit (Fig. 6, Element 151) that is disposed between first and second ends of a twisted wire (Fig. 9, Element 30) and is movable along a center line of revolution (Fig. 9, Element 30 (the core of the wire)), a sensor (Fig. 9, Element 14) that is supported on the moving unit (Fig. 6, Element 151) so as to detect a surface position of a twisted electric wire (Fig. 9, Element 30), and a processor (Fig. 7, Element 18) that calculates a pitch of twisting of the twisted electric wire on the basis of the surface position of the twisted electric wire (Machine Translation Page 8, 1st Paragraph) detected by the sensor (Fig. 9, Element 14). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the wire twisting device of the modified Culver to have a pitch measuring device as disclosed in Yokoyama in order to ensure that the wire that is twisted is twisted to have a desired pitch.

Regarding Claim 17, the modified Culver does not disclose that the moving unit has a sensor attachment member to which the sensor is attached. However, Yokoyama teaches a moving unit (Fig. 6, Element 151) which has a sensor attachment member (Fig. 6, Elements 151 (the moving unit being 
The modified Culver does not teach this sensor attachment member being configured to be movable between a detection position at which the sensor detects the surface position of the twisted electric wire and an evacuation position at which the sensor attachment member is evacuated from the detection position. However, Yokoyama teaches a pitch measuring device (Fig. 6, Element 14) for a twisted wire (Fig. 9, Element 30) having a sensor attachment member (Fig. 6, Elements 25a & 25b) being configured to be movable between a detection position (Fig. 4, Elements 25a & 25b (dashed lines)) at which the sensor (Fig. 6, Element 14) detects the surface position of the twisted electric wire (Fig. 9, Element 30) and an evacuation position (Fig. 4, Elements 25a & 25b) at which the sensor attachment member (Fig. 4, Elements 25a & 25b) is evacuated from the detection position (Machine Translation Page 9, 2nd and 3rd Paragraph). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the pitch measuring device of the modified Culver to have a sensor attachment member, as disclosed by Yokoyama, which allows the sensor to move between a detection position and an evacuation position as this would allow the sensor to detect the pitch of the wire at the detection position as well as allowing the sensor to be moved away from the surface of the wire in order to perform maintenance or clean the sensor.

Allowable Subject Matter
Claims 7, 11, & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a second gripping device including a third clamp that grips the second end of the first electric wire, a fourth clamp that grips the second end of the second electric wire, and a second holder that holds the third clamp and the fourth clamp, and the revolving actuator includes a second revolving actuator that is connected to the second holder so as to cause the second holder to rotate in the second rotation direction. Searching by the examiner yielded the following prior art.
The best prior art, Culver (US 0730516), discloses a second gripping device (Fig. 1, Element a6) gripping the second end of the first cable and the second end of the second cable. However, Culver does not disclose a third and fourth clamp for both second ends and a revolving actuator connected to the holder causing the second holder to rotate.
Further prior art, Johnson (US 4910952), teaches the use of a second revolving actuator (Fig. 1, Element 21) connected to second ends of first and second cables (Fig. 9, Element 10A) in order to assist the first revolving actuator (Fig. 7, Element 18) twist the two cables together.
Further prior art, Fuchsl (US 6167919), teaches a second gripping device (Fig. 7, Element 19) having a second holder (Fig. 7, Element 19) with third and fourth clamps (Fig. 7, Element 22) with the second gripping device having a revolving actuator attached to twist first and second cables together. However, Fuchsl does not teach a first revolving actuator and thus does not teach a second revolving actuator working with the third and fourth clamps to hold and twist the cables.


Regarding Claim 11, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the forcing member for the clamp being a spring, the clamp actuator has an engagement portion that is movable between an engagement position, at which the engagement portion engages with the shaft, and a separation position, at which the engagement portion is separated from the shaft, and a driving source that moves the engagement portion, and the engagement portion engages with the shaft such that force is provided with the shaft so that the shaft is urged from the base end toward the distal end. Searching by the examiner yielded the following prior art.
The best prior art, Brown (US 4132250), does not teach that the clamp actuator has an engagement portion that is movable between an engagement position, at which the engagement portion engages with the shaft, and a separation position, at which the engagement portion is separated from the shaft, and a driving source that moves the engagement portion, and the engagement portion engages with the shaft such that force is provided with the shaft so that the shaft is urged from the base end toward the distal end.
Thus, the teaching reference of Brown would not be able to modify the primary Culver reference in teaching a clamp actuator having an engagement portion. Therefore, the prior art of record neither anticipates nor renders obvious the claimed invention.

Regarding Claim 13, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a second gripping device including a third clamp that grips the second end of the first electric wire, a fourth clamp that grips the second end of the second electric wire, and a second holder that holds the third clamp and the fourth clamp, and the revolving actuator includes a 
The best prior art, Culver (US 0730516), discloses a second gripping device (Fig. 1, Element a6) gripping the second end of the first cable and the second end of the second cable. However, Culver does not disclose a third and fourth clamp for both second ends and a revolving actuator connected to the holder causing the second holder to rotate.
Further prior art, Johnson (US 4910952), teaches the use of a second revolving actuator (Fig. 1, Element 21) connected to second ends of first and second cables (Fig. 9, Element 10A) in order to assist the first revolving actuator (Fig. 7, Element 18) twist the two cables together.
Further prior art, Fuchsl (US 6167919), teaches a second gripping device (Fig. 7, Element 19) having a second holder (Fig. 7, Element 19) with third and fourth clamps (Fig. 7, Element 22) with the second gripping device having a revolving actuator attached to twist first and second cables together. However, Fuchsl does not teach a first revolving actuator and thus does not teach a second revolving actuator working with the third and fourth clamps to hold and twist the cables.
Thus, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 4910952) which teaches a thread twisting device initially tensioning threads together and then further twisting the pre-tensioned threads together. (US 20090241314) which teaches a wire twisting device which first has the wires tensioned in one direction then further twisted in the same direction. (Kort, “how to make a cord for ply-split braiding” (2015)) (Joes, “ply split braiding, koorden maken met elsbeth-Nynke” (2015)) which teach thread twisting devices having first and second gripping .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725